 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8    ROOSEVELT TRUVILLION,

 9                                   Plaintiff,             CASE NO. C19-2071-RSL

10            v.
                                                            ORDER GRANTING APPLICATION TO
11    KING ELECTRICAL MANUFACTURING                         PROCEED IN FORMA PAUPERIS
      CO.,
12
                                     Defendant.
13

14
            Because plaintiff does not appear to have funds available to afford the $400.00 filing fee,
15
     plaintiff financially qualifies for in forma pauperis (IFP) status pursuant to 28 U.S.C. § 1915(a)(1).
16
     Therefore, plaintiff’s IFP application (Dkt. 1) is GRANTED. The Clerk of the Court is directed
17
     to send a copy of this Order to plaintiff and to the assigned District Judge.
18
            DATED this 7th day of January, 2020.
19

20

21
                                                           A
                                                           Mary Alice Theiler
                                                           United States Magistrate Judge
22

23

     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS
     PAGE - 1
